PER CURIAM.
This matter is back before the court following our rejection of the sanction initially recommended by the Board on Professional Responsibility (“the Board”). In In re Maxwell, 798 A.2d 525 (D.C.2002), we remanded this case to the Board, directing it to determine whether to recommend identical reciprocal discipline or to conduct further proceedings. The Board now recommends that we impose functionally identical reciprocal discipline, namely, a public censure.1
*363Neither Bar Counsel nor respondent has offered any objection to the Board’s report and recommendation. Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt that recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992); D.C. Bar Rule XI, § 11(f). Accordingly, it is
ORDERED that James S. Maxwell be, and hereby is, publicly censured.

. Respondent consented to a public reprimand by the Maryland Court of Appeals. The functionally equivalent sanction in the District of Columbia is a public censure. See In re Greenberg, 762 A.2d 42 (D.C.2000).